UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6555


JABBAR J. STRAWS,

                    Plaintiff - Appellant,

             v.

BRYAN P. STIRLING,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Bruce H. Hendricks, District Judge. (5:18-cv-02462-BHH)


Submitted: January 26, 2021                                   Decided: Janaury 28, 2021


Before WILKINSON and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jabbar Jomo Straws, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jabbar Jomo Straws appeals the district court’s order accepting the recommendation

of the magistrate judge, granting Defendant’s motion for summary judgment, denying

Straws’ motion for a preliminary injunction, and denying relief on Straws’ 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Straws v. Stirling, No. 5:18-cv-02462-

BHH (D.S.C. filed Mar. 17, 2020 & entered Mar. 18, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                              2